                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PAMELA WILLIAMS,                                     Case No. 20-cv-01478-HSG
                                   8                      Plaintiff,                          ORDER GRANTING STIPULATION
                                                                                              TO STAY LITIGATION PENDING
                                   9               v.                                         ARBITRATION
                                  10     TERMINIX INTERNATIONAL, INC.,                        Re: Dkt. No. 12
                                         AND THE TERMINIX INTERNATIONAL
                                  11     COMPANY, LIMITED PARTNERSHIP,
                                  12                      Defendant.
Northern District of California
 United States District Court




                                  13          Pending before the Court is the parties’ joint stipulation to arbitrate lawsuit and stay
                                  14   lawsuit. Dkt. No. 12. Having considered the parties’ stipulation, and finding good cause therefor,
                                  15   the Court ORDERS that:
                                  16               •    The Parties agree to submit the instant dispute to arbitration pursuant to the
                                  17                    ServiceMaster We Listen Dispute Resolution Plan;
                                  18               •    The instant lawsuit shall be stayed pending arbitration;
                                  19               •    Defendants shall be allowed to file its Answer in arbitration before the American
                                  20                    Arbitration Association; and
                                  21               •    This Court will retain jurisdiction over the instant lawsuit to enforce the arbitrator’s
                                  22                    decision, if necessary.
                                  23          //
                                  24          //
                                  25          //
                                  26          //
                                  27          //
                                  28          //
                                   1          Accordingly, this action is hereby STAYED pending resolution of the arbitration. The

                                   2   parties shall file a joint report regarding the status of the arbitration proceeding 120 days from the

                                   3   date of this order, and every 120 days thereafter until that proceeding is concluded. The parties

                                   4   also are directed to jointly notify the Court within 48 hours of the conclusion of the arbitration

                                   5   proceeding. The clerk is directed to administratively close the case.

                                   6          IT IS SO ORDERED.

                                   7   Dated: 3/19/2020

                                   8                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                   9                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
